Citation Nr: 1117042	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989, from September 1990 to June 1991, and from May 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  

In the present case, the Veteran claims bilateral hearing loss caused by exposure to noise in combat in Iraq.  The Board notes that the Veteran is currently service connected for other disabilities due to his proximity to explosions and the like in service.  Further, his military occupational specialty was an infantryman.  Additionally, he indicated that although he wore hearing protection in service, it did not always remain in place.  Moreover, service treatment records indicate that he was subjected to routine noise exposure, although service audiograms do not reflect hearing loss for VA purposes.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present case, post service treatment records reflect a diagnosis of mild sensorineural hearing loss bilaterally in October 2007.  The evidence also contains a positive nexus opinion indicating that the Veteran's hearing loss is due to active service.  The outstanding question is whether there is sufficient evidence establishing a current disability for VA purposes.

Notably, an October 2007 VA outpatient audiological evaluation supervised and signed by a VA audiologist noted a speech recognition score of 92 percent in the left ear at 84 dB range.  Such would suffice as a current diagnosis of left ear hearing loss as per 38 C.F.R. § 3.385.  However, at the 60 dB range, his speech recognition score was 100 percent, which would not meet the threshold criteria for hearing loss for VA purposes.  An explanation as to the discrepancy was not provided.  Moreover, the evaluation report did not specify whether the score was obtained using the Maryland CNC speech recognition testing.  Clarification of the issue is necessary to determine whether the Veteran had a current disability, for VA purposes, at any time during the pendency of the claim. 

The October 2007 evaluation is found to be even more question in light of findings the March 2008 VA Compensation and Pension (C&P) examination.  At that time, the audiological examination did not indicate hearing loss for VA purposes, in either ear.  The March 2008 audiological examination results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
20
35
20
20
RIGHT
25
20
20
15
20

At the March 2008 VA examination, the Veteran had a speech recognition score of 96 percent in the left ear and 100 percent in the right ear.  

In light of the foregoing, clarification is required to determine whether or not the Veteran has left ear hearing loss for VA purposes.  A new audiology test should be conducted.  

Next, regarding the Veteran's right ear hearing loss, he has indicated that his hearing loss has worsened since the March 2008 VA examination.  The Board notes that the Veteran is competent to report that he feels like his hearing loss symptoms have worsened as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not competent, however, to indicate specific hearing loss frequency measurements to prove that he has a hearing loss disability for VA purposes.  Nonetheless, the Board finds his complaints of worsening hearing loss symptoms credible. 

Although VA is not required to remand for an examination in a service connection claim simply because the Veteran has indicated that his disability has worsened, the Board finds that a remand is appropriate here.  His October 2007 VA audiologist opined that he was a borderline candidate for amplification.   Further, although not shown to be disabling for VA purposes, his hearing loss was significant at the March 2008 VA examination.  As it has been three years since his last VA audiological examination, his hearing loss measurements at that time were significant, and he has indicated that his hearing loss symptoms have worsened, the Board finds that another VA audiological examination is warranted for the Veteran's right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records, related to hearing loss, from the VA Outpatient Clinic in Mountain Home, Tennessee, for the period from October 2007 to the present.

2. Following receipt of the records above, schedule the Veteran for an appropriate audiology evaluation.  The Veteran's claims file must be made available to the audiologist, and the audiologist should indicate in his/her report whether or not the claims file was reviewed.    

The examiner must assess the Veteran's hearing acuity by specifically measuring puretone thresholds and speech recognition scores in accordance with 38 C.F.R. § 3.385 to determine whether the Veteran has sufficient right and/or left ear hearing loss to be considered an actual disability by VA standards.  In so doing, the examiner should review and consider the findings of the October 2007 VA outpatient evaluation.  A determination should be made, if possible, as to whether the Maryland CNC speech recognition test was used to evaluate the Veteran's speech recognition at that time.  The examiner should also be asked to provide an explanation as to the discrepancy of the speech recognition scores.  Specifically, the examiner should explain how speech recognition is tested, evaluated, and scored.

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

3. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

